DETAILED ACTION
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John L. Rogitz on June 30, 2022.
The application has been amended as follows: 
Please AMEND claims 1, 3, 5-7, 11, and 16 as follows:

1.	(Currently Amended)	A method for graphics processing, comprising:
executing, on a graphics processing unit (GPU), a shader program that performs ray tracing of a 3D environment represented by an acceleration structure;
asynchronous to the shader program, using a hardware-implemented ray tracing unit (RTU) within the GPU that traverses the acceleration structure at the request of the shader program; and
using, at the shader program, results of the acceleration structure traversal;
wherein the shader program is configured to send root node [[A]] and [[ray]] information related to rays to the RTU to initiate processing in which the RTU is configured to begin traversing the acceleration structure asynchronously to shader program operation, with the shader program reading at least one status of the RTU periodically and the RTU reporting the at least one status as it continues its traversal, the shader program passing hit identifications to the RTU to enable the RTU to shorten rays, the at least one status from the RTU to the shader program indicating the RTU has not found any intersections yet, at least a second status from the RTU indicating that the RTU has found an intersection with a first primitive, the shader program performing hit testing and responsive to finding that the first primitive was hit by a ray, informs the RTU of th[[is]]e hit so that the RTU can shorten the ray.

3.	(Currently Amended)	The method of claim 1, wherein the results of the acceleration structure traversal by the RTU include the detection of intersection between a first ray and bounding volumes contained within the acceleration structure, and/or intersection between a second ray and primitives contained within the acceleration structure.

5.	(Currently Amended)	The method of claim 1, wherein the results of the acceleration structure traversal by the RTU include a sorting by the RTU of the intersections detected by the RTU, by distance of the intersections from ray origin, such that:
the RTU detects a first intersection between a first ray and a primitive as it traverses the acceleration structure; and
the RTU detects a second intersection between the first ray and a primitive as it traverses the acceleration structure; and
when communicating results from the RTU to the shader program, the second intersection result is communicated before the first intersection result, which also is communicated to the shader program.

6.	(Currently Amended)	The method of claim 3, wherein the results of the acceleration structure traversal by the RTU include detection of the earliest intersection between a first ray and primitives contained within the acceleration structure.

7.	(Currently Amended)	A method for graphics processing, comprising:
executing, on a graphics processing unit (GPU), a shader program that performs ray tracing of a 3D environment represented by an acceleration structure;
using a hardware-implemented ray tracing unit (RTU) within the GPU that traverses the acceleration structure at the request of the shader program; and
using, at the shader program, results of the acceleration structure traversal, wherein the acceleration structure is a hierarchy with a plurality of levels, wherein the RTU identifies intersections of rays with elements in the acceleration structure, indicates intersections to the shader program, and the shader program performs hit testing, determining whether a ray passed through a transparent portion of an element or hit a non-transparent portion of the element, the RTU sorting intersections by distance, the shader program receiving a status that the RTU has found an intersection with a first primitive, the shader program performing hit testing on the first primitive and responsive to determining the first primitive was hit by the ray, informs the RTU 

11.	(Currently Amended)	A graphic processing unit (GPU) comprising:
at least one processor core adapted to execute a software-implemented shader; and
at least one hardware-implemented ray tracing unit (RTU) separate from the processor core and adapted to traverse an acceleration structure asynchronously with respect to shader operation to identify intersections of rays with objects represented in the acceleration structure to generate results and return the results to the shader for identification by the shader of hits associated with the intersections wherein the shader is configured to send root node and ray information to the RTU to initiate processing in which the RTU is configured to begin traversing the acceleration structure asynchronously to shader operation, with the shader being configured for reading at least one status of the RTU periodically, the shader being configured for passing hit identifications to the RTU to enable the RTU to shorten rays, at least a first status from the RTU to the shader indicating the RTU has not found any intersections yet, at least a second status from the RTU indicating that the RTU has found an intersection with a first primitive, the shader being configured for performing hit testing and responsive to finding that the first primitive was hit by a ray, the shader being configured for informing the RTU of the hit so that the RTU can shorten the ray.

16.	(Currently Amended)	A graphic processing unit (GPU) comprising:
at least one processor core adapted to execute a software-implemented shader; and
at least one hardware-implemented ray tracing unit (RTU) separate from the processor core and adapted to traverse an acceleration structure to identify intersections of rays with objects represented in the acceleration structure to generate results and return the results to the shader, the shader being configured for receiving a first status that the RTU has found an intersection with a first primitive, the shader configured for performing hit testing on the first primitive and responsive to determining the first primitive was hit by the ray, the shader being configured for informing the RTU so that the RTU can shorten the ray, the RTU configured for determining intersections with second and third primitives, the third primitive being closer to a ray origin than the second primitive, the shader being configured for accessing RTU information to perform hit testing on the third primitive and not on the second primitive.
 

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  The present invention relates to a system and method of accelerated ray tracing, more specifically, utilizing a hardware-implemented ray tracing unit (RTU) within a graphics processing unit (GPU), asynchronous with a shader program, to perform the accelerated ray tracing.  The prior art of record discloses similar features of the claimed invention as outlined in the previous Office Actions.  However, the prior art of record fails to teach or suggest the limitations of independent claims 1, 7, 11, and 16 as now amended.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement

The information disclosure statement (IDS) submitted on April 13, 2022 was filed after the mailing date of the Final Office Action on March 15, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612